Case: 16-14707   Date Filed: 03/17/2017   Page: 1 of 2


                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14707
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:14-cr-00101-TJC-JRK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CEDRIC LEVAR BROWN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 17, 2017)

Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 16-14707     Date Filed: 03/17/2017    Page: 2 of 2


      Charles Truncale, appoint counsel for Cedric Levar Brown, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issue of

merit, counsel’s motion to withdraw is GRANTED, and Brown’s conviction and

sentence are AFFIRMED.




                                           2